                        1      KAI-CHING CHA, Bar No. 218738
                               kcha@littler.com
                        2      BLAIR A. COPPLE, Bar No. 313580
                               bcopple@littler.com
                        3      LITTLER MENDELSON, P.C.
                               333 Bush Street
                        4      34th Floor
                               San Francisco, CA 94104
                        5      Telephone: 415.433.1940
                               Fax No.:      415.399.8490
                        6
                               Attorneys for Defendant
                        7      ULTA SALON, COSMETICS & FRAGRANCE,
                               INC.
                        8
                               JAMES R. HAWKINS, Bar No. 192925
                        9      ISANDRA FERNANDEZ, Bar No. 220482
                               JAMES HAWKINS APLC
                     10        9880 Research Drive, Suite 200
                               Irvine, CA 92618
                     11        Telephone: 949.387.7200
                               Fax No.:     949.387.6676
                     12
                               Attorneys for Plaintiff
                     13        SHERRI A. MEDEIROS

                     14
                                                                  UNITED STATES DISTRICT COURT
                     15
                                                                  EASTERN DISTRICT OF CALIFORNIA
                     16
                               SHERRI A. MEDEIROS on behalf of               Case No. 2:18-cv-02947-TLN-AC
                     17        herself and all others similarly situated,
                                                                             JOINT STIPULATION TO MODIFY
                     18                              Plaintiff,              AMENDED PRETRIAL SCHEDULING
                                                                             ORDER; ORDER
                     19                v.
                                                                             Judge:   Hon. Troy L. Nunley
                     20        ULTA SALON, COSMETICS &                       Dept.:   Courtroom 2, 15th Floor
                               FRAGRANCE, INC., a Delaware
                     21        corporation, and DOES 1 through 50,           Action Filed:   September 25, 2018
                               inclusive,                                    Trial Date:     None Set
                     22
                                                     Defendants.
                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .   FIRMWIDE:162193330.1 059310.1149                             Case No. 2:18-cv-02947-TLN-AC
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
         415.433.1940
                                         JOINT STIPULATION TO MODIFY AMENDED PRETRIAL SCHEDULING ORDER; ORDER
                         1               STIPULATION TO MODIFY AMENDED PRETRIAL SCHEDULING ORDER

                         2               Plaintiff Sherri A. Medeiros (“Plaintiff”) and Defendant Ulta Salon, Cosmetics & Fragrance

                         3      (“Ulta”) (collectively, “the Parties”), by and through their respective counsel of record, hereby

                         4      stipulate as follows:

                         5               WHEREAS, on January 30, 2019 the Court issued an Amended Pretrial Scheduling Order

                         6      [Dkt. 6] setting the Motion for Class Certification briefing schedule;

                         7               WHEREAS, the hearing on the Motion for Class Certification is currently set for February

                         8      20, 2020;

                         9               WHEREAS, the Parties have met and conferred, and have agreed that the hearing for Motion

                      10        for Class Certification briefing schedule should be continued to May 29, 2020.

                      11                 NOW, THEREFORE, the Parties, having met and conferred, stipulate to the following

                      12        Motion for Class Certification briefing schedule:

                      13

                      14                                             Event                                      Date
                      15                    Last Day to File Motion for Class Certification              February 20, 2020

                      16                    Last Day to File Opposition to Motion for Class April 2, 2020
                                            Certification
                      17                    Last Day to File Reply to Opposition to Motion for May 1, 2020
                      18                    Class Certification
                                            Hearing on Motion for Class Certification          May 28, 2020
                      19
                      20        IT IS SO STIPULATED.

                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
LITTLE R MEND ELSO N, P .C .
       900 T HIRD A VE NUE
      NEW YORK, NY 10022
         212.583.9600
                               FIRMWIDE:162193330.1 059310.1149             2                Case No. 2:18-cv-02947-TLN-AC
                                          JOINT STIPULATION TO MODIFY AMENDED PRETRIAL SCHEDULING ORDER; ORDER
                        1      Dated: February 8, 2019

                        2
                                                                                  /s/ Kai-Ching Cha
                        3                                                        KAI-CHING CHA
                                                                                 BLAIR A. COPPLE
                        4                                                        Littler Mendelson, P.C.
                                                                                 Attorneys for Defendant
                        5                                                        ULTA SALON, COSMETICS &
                                                                                 FRAGRANCE, INC.
                        6      Dated: February 8, 2019

                        7
                                                                                  /s/ Isandra Fernandez
                        8                                                        JAMES R. HAWKINS
                                                                                 ISANDRA FERNANDEZ
                        9                                                        James Hawkins APLC
                                                                                 Attorneys for Plaintiff
                     10                                                          Sherri A. Medeiros

                     11
                                                                    FILER’S ATTESTATION
                     12
                                       Pursuant to Local Rule 131(e), I, the filer of this document, attest that all other signatories
                     13
                               listed, and on whose behalf the filing is submitted, concur in the filing’s content and have authorized
                     14
                               the filing.
                     15
                               Dated: February 8, 2019                              /s/ Kai-Ching Cha
                     16                                                             KAI-CHING CHA
                                                                                    LITTLER MENDELSON, P.C.
                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
                               FIRMWIDE:162193330.1 059310.1149          3            Case No. 2:18-cv-02947-TLN-AC
         415.433.1940
                                         JOINT STIPULATION TO MODIFY AMENDED PRETRIAL SCHEDULING ORDER; ORDER
                        1                                                      ORDER

                        2               PURSUANT TO STIPULATION, IT IS SO ORDERED.

                        3               Having reviewed the parties’ stipulation, the Court hereby adopts the parties’ proposed

                        4      Motion for Class Certification briefing schedule, and amends its January 30, 2019 Order by these

                        5      dates.

                        6

                        7                                            Event                               Date
                                           Last Day to File Motion for Class Certification       February 20, 2020
                        8
                                           Last Day to File Opposition to Motion for Class April 2, 2020
                        9
                                           Certification
                     10                    Last Day to File Reply to Opposition to Motion for May 1, 2020
                                           Class Certification
                     11
                                           Hearing on Motion for Class Certification          May 28, 2020
                     12

                     13

                     14                 IT IS SO ORDERED.

                     15

                     16        Dated: February 11, 2019

                     17

                     18

                     19                                           Troy L. Nunley
                                                                  United States District Judge
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
                               FIRMWIDE:162193330.1 059310.1149          4            Case No. 2:18-cv-02947-TLN-AC
         415.433.1940
                                         JOINT STIPULATION TO MODIFY AMENDED PRETRIAL SCHEDULING ORDER; ORDER
